Citation Nr: 1600003	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  10-04 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition.

2.  Entitlement to service connection for a lumbar spine condition.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression, panic disorder with agoraphobia, and PTSD.

4.  Entitlement to service connection for a left hip condition.

5.  Entitlement to service connection for a right hip condition.

6.  Entitlement to service connection for a right hand condition. 

7.  Entitlement to service connection for a right knee condition.

8.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to July 1973.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has since been transferred to the RO in Albuquerque, New Mexico.

In September 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript is included in the claims file.

The Board notes that in an October 2015 letter, the Veteran expressed dissatisfaction with his hearing.  Specifically, he requested that the undersigned VLJ not decide his case.  The Veteran claimed that the VLJ did not have respect, compassion, or understanding for veterans or their traumas due to his lack of military experience.  Because the Veteran has argued that due to his lack of military experience the undersigned VLJ is unfit in general rather than biased against the Veteran in particular, the Veteran has not articulated an appropriate reason for recusal.  See 38 C.F.R. § 19.12(a).  Accordingly, to the extent that the Veteran's letter can be considered a motion for recusal, that motion is denied.

The issues of entitlement to service connection for a lumbar spine condition, a cervical spine condition, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his September 2015 hearing and in a contemporary written statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for a right knee condition.

2.  At his September 2015 hearing and in a contemporary written statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for a left knee condition.

3.  The Veteran does not have a current right hip disability.

4.  The Veteran does not have a current left hip disability.

5.  The Veteran does not have a current right hand disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a right knee condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a left knee condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for service connection for a right hip condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for a left hip condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for a right hand condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

At his September 2015 hearing and in a contemporary written statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to service connection for conditions of the right and left knees.  As to these issues there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated April 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and relevant Social Security Administration records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran has not been provided with a VA examination of his hips or right hand.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there is no competent evidence of a current disability of the hips or right hand, and VA therefore has no duty to provide a medical examination.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Hips and Right Hand

The Veteran claims service connection for conditions of the left and right hips and right hand.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis and psychosis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for any condition of the hips or right hand.  In March 1973, the Veteran fell two stories on his left hand and both knees, and was referred for evaluation.  There is no indication such evaluation ever occurred, nor is there any evidence of any hip or right hand injuries from the fall.  The Veteran's July 1973 separation examination does not note any abnormalities of the hips or right hand.

The Veteran underwent a general VA examination in June 2002 in connection with his NSC pension claim.  No hip or right hand condition was reported or diagnosed.

In a February 2008 statement, the Veteran reported that his current disabilities are the result of the fall he experienced in March 1973 in service.  Specifically, he stated that he fell off a scaffold ten feet to the concrete base, landing on his hands and knees.  He felt a sudden jolt from the point of impact to the rest of body, including his neck, back, and hips.  He reported that he could not move and was taken to the infirmary where a good part of his body was bandaged.  He was placed on medical leave for four days but did not receive x-rays.  He stated that his current disabilities and mental stress are the result of this fall.

In a June 2011 statement, the Veteran disputed VA's use of Social Security Administration records, stating that its examiners never check his injuries but check other parts of his body that have nothing to do with his injuries.  He further stated that pain from his in-service injuries keeps him from sleeping at night.

Private treatment records include August 2015 x-rays which show no abnormalities of the hips.

The Board finds that there is no evidence of a hip or right hand disability in the record.  It is emphasized that in the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there are no medical records indicate diagnoses or symptoms of a hip or right hand disability.  The Veteran has not described symptoms of a hip or right hand disability.  When applying for disability benefits from the Social Security Administration, there is no indication that the Veteran mentioned any hip or right hand disability or symptoms.  Other than the claim itself, there is no indication in the record anywhere that the Veteran has ever suffered any symptoms or disability involving his hips or right hand.  While the Veteran is competent to report his own pain, pain alone without any functional impairment is not a disability.  Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), appeal dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There is no indication in the record of any functional impairment or underlying pathology.  Furthermore, the Veteran has not even explicitly reported pain, aside from what can be inferred from his act of filing a claim.  For these reasons, the Board finds that there is no evidence of a current hip or right hand condition, and service connection for these issues must be denied.


ORDER

The appeal on the issue of entitlement to service connection for a right knee condition has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for a left knee condition has been withdrawn and is dismissed.

Service connection for a right hip condition is denied.

Service connection for a left hip condition is denied.

Service connection for a right hand condition is denied.


REMAND

Spine

The Veteran claims service connection for conditions of the cervical and lumbar spine.

Service treatment records do not reflect any symptoms of or treatment for any condition of the cervical or lumbar spine.  In March 1973, the Veteran fell two stories on his left hand and both knees, and was referred for evaluation.  There is no indication such evaluation ever occurred, nor is there any evidence of any cervical or lumbar spine injuries from the fall.  The Veteran's July 1973 separation examination does not note any abnormalities of the spine.

Private treatment records include an August 1996 x-ray report showing mild osteoarthritis in the lumbosacral spine.  In December 1998 the Veteran was given x-rays evaluating for osteoarthritis of the thoracic spine and the results were negative.  At a January 1999 follow-up he was diagnosed with paraspinous muscle spasms at the thoracic level.  He reported improvement in February 1999 after receiving injections.  He was diagnosed with chronic pain syndrome in April 1999.  In October 1999 he reported back pain and was diagnosed with muscular pain and spasms.  Injections were prescribed.  He reported worsening chronic back pain between his shoulder blades in May 2000.   He again reported back pain in August 2000 and was diagnosed with thoracic outlet syndrome.  He reported back pain when receiving mental health treatment in July 2001.  While being treated for right shoulder pain in May 2002, the Veteran reported that he had suffered back pain since the 1970s.  He did not recall any specific injury to account for it, but he stated that he was a heavy laborer for a long period of time doing frequent overhead work such as hammering.

In his April 2002 claim for nonservice-connected (NSC) pension, the Veteran stated that he suffered from a back disability that began in December 1998.

The Veteran underwent a January 2000 physical evaluation in connection with his application for disability benefits from the Social Security Administration.  He denied any history of trauma to his back or neck.  His examiner determined that the Veteran may have arthritis in his neck and lower back.  At a second evaluation in February 2001, the Veteran was diagnosed with chronic interscapular back pain, most likely muscular in nature.

The Veteran underwent a general VA examination in June 2002 in connection with his NSC pension claim.  He reported pain in his lumbar spine beginning in 1996.  He gave no history of acute trauma involving his lower back, and reported that his private treating physician was also unsure of the etiology of his pain.  Based on physical examination and x-ray evidence, the examiner diagnosed the Veteran with degenerative joint disease associated with ankylosing spondylitis of the lumbar spine.  No cervical condition was reported or diagnosed.

In a February 2008 statement, the Veteran reported that his current disabilities are the result of the fall he experienced in March 1973 in service.  Specifically, he stated that he fell off a scaffold ten feet to the concrete base, landing on his hands and knees.  He felt a sudden jolt from the point of impact to the rest of body, including his neck, back, and hips.  He could not move, and was taken to the infirmary where a good part of his body was bandaged.  He was placed on medical leave for four days but did not receive x-rays.  He stated that his current disabilities and mental stress are the result of this fall.

In his January 2009 notice of disagreement, the Veteran stated that his separation examination in July 1973 involved no actual physical examination beyond vital signs, and otherwise was merely paperwork.  The Veteran further stated both in service and afterword he was subject to racial discrimination by service and VA medical personnel.  For this reason he claims he was not given x-rays after his March 1973 fall, and his case was not viewed seriously by his VA examiner.

The Veteran underwent an August 2010 disability determination examination in conjunction with his eligibility for disability benefits from the Social Security Administration.  He reported low back pain.  He stated that he had x-rays showing low back arthritis thirty years prior and pain had worsened over time.  He was diagnosed with low back pain, with mild decreased range of motion and tenderness in the sacroiliac joints bilaterally.

Private treatment records include reports of October 2010 x-rays finding multilevel degenerative changes in the cervical lumbar spine, with degenerative disc disease, facet arthropathy, and neuroforaminal narrowing.

In a June 2011 statement, the Veteran disputed VA's use of Social Security Administration records, stating that its examiners never check his injuries but check other parts of his body that have nothing to do with his injuries.  He further stated that pain from his in-service injuries keeps him from sleeping at night.

Private treatment records include July 2015 x-rays which continue to show degenerative changes in the lumbar and cervical spine.

In a September 2015 letter, the Veteran's private treating physician stated that the Veteran has a history of a lumbar injury from service in 1973 and had been treated repeatedly for this.

The Veteran has not been provided with a VA examination of his spinal conditions.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  

While the Veteran's accounts have been inconsistent at best, he nevertheless has indicated that he hurt his back during an incident documented in his service treatment records.  Furthermore, his treating physician has indicated that it is possible that such a fall could cause his current condition.  Because the physician has not provided a rationale for this opinion, it is insufficient evidence to support a grant of service connection.  The Board finds, however, that it is a sufficient indication of a relationship to service to trigger VA's duty to provide an examination.  The issue is therefore remanded. 

Acquired Psychiatric Disorder

The Veteran claims service connection for an acquired psychiatric disorder, to include major depression, panic disorder with agoraphobia, and PTSD.

Service treatment records do not reflect any diagnosis of any mental health condition.  In June 1973, the Veteran underwent a psychiatric evaluation in relation to his summary court martial for threatening an officer with a knife.  He did not discuss his March 1973 fall with his psychiatric examiner.  He reported heavy drinking and that he did not drink so heavily prior to entering service.  His examiner concluded that his primary problem was alcoholism and psychiatric evaluation was not indicated.  The Veteran's July 1973 separation examination does not note any mental health abnormalities.

Private treatment records show that the Veteran sought medication for panic attacks and anxiety in April 1998.  He again received medication for an anxiety disorder in October 1998 and in February and April of 1999.  

The Veteran underwent a May 1999 mental status examination in connection with his application for disability benefits from the Social Security Administration.  He reported anxiety and a ten-year history of panic disorder.  He suffered agoraphobia and panic attacks two to three times per week.  He was diagnosed with panic disorder with agoraphobia and polysubstance dependence in remission.

Private treatment records show that in July 1999 the Veteran requested a refill of his prescription for anxiety medication.  His physician noted a history of panic attacks.  He requested refills again in September and October of 1999.  In August 2000 he reported anxiety and requested medication.  In November 2000 he was treated for major depression worsened by his chronic pain.  He was diagnosed with recurrent moderate major depressive disorder and prescribed medication.  He reported panic attacks in July 2001and discussed his continued back and shoulder pain.  This treatment record notes the November 2000 depression treatment and that he had been treated for panic disorder by various doctors between 1992 and 1999.  His diagnosis was recurrent moderate major depressive disorder and panic disorder without agoraphobia.  

The Veteran underwent another examination in February 2001 in connection with his application for disability benefits from the Social Security Administration.  He was diagnosed with chronic severe generalized anxiety with episodes of panic.

Private treatment records further indicate that in September 2001, the Veteran reported recurrent panic symptoms.  In February 2002, he reported stress and panic attacks controlled by Xanax.  

In his April 2002 claim for NSC pension, the Veteran stated that he suffered from panic disorder, agoraphobia, and depression.  He reported that these disabilities began in December 1998.

Private treatment records show that in June 2002, the Veteran reported anxiety and panic attacks when renewing prescriptions for medication for depressive disorder.

The Veteran underwent a general VA examination in June 2002 in connection with his NSC pension claim.  The general examiner referred to a report from a psychiatrist assigning rule out diagnoses of depression, panic disorder, and agoraphobia.

In a February 2008 statement, the Veteran reported that his current disabilities are the result of the fall he experienced in March 1973 in service.  Specifically, he stated that he fell off a scaffold ten feet to the concrete base, landing on his hands and knees.  He felt a sudden jolt from the point of impact to the rest of body, including his neck, back, and hips.  He could not move, and was taken to the infirmary where a good part of his body was bandaged.  He was placed on medical leave for four days but did not receive x-rays.  He stated that his current disabilities and mental stress are the result of this fall.

The Veteran underwent a June 2010 mental disability evaluation in conjunction with his eligibility for disability benefits from the Social Security Administration.  His complaints were primarily about pain, and he did not mention anxiety.  He reported that his pain stemmed from his in-service injury.  He was diagnosed with an adjustment disorder that could affect anxiety.

In a June 2011 statement, the Veteran disputed VA's use of Social Security Administration records, stating that its examiners never check his injuries but check other parts of his body that have nothing to do with his injuries.  He further stated that pain from his in-service injuries keeps him from sleeping at night.

Private treatment records include a November 2011 psychological and medication initial evaluation.  The Veteran reported depressed mood, fatigue, sleep disturbances, nightmares, and hyperarousal.  He stated that he had had these problems since leaving military service in 1973.  When asked about any particular traumatic event, he was unable to give nay example.  He said he was robbed once on base and he saw several accidents during training missions.  The Veteran stated that he never received professional help for his problems.  He was diagnosed with anxiety and depression, with a rule-out diagnosis of PTSD.

Private treatment records further show that in August 2015 the Veteran requested to be reevaluated for PTSD.  He reported an onset of symptoms in 1973 after returning home from service.  He stated that he was not in combat but he was on call for emergencies.  When he returned from service, he started drinking and using drugs quite a bit.  His psychologist gave him a provisional diagnosis of PTSD, noting that the Veteran likely had "full-blown" PTSD in the past.

As with his spinal conditions, the Veteran has not been provided an examination of his mental health conditions.  As an initial matter, the Board notes that the Veteran was apparently given a mental health examination in connection with his June 2002 NSC pension examination, but a report of that examination is not included in the record.  On remand, efforts to obtain that report must be made.  Furthermore, because the Veteran's private psychologist has indicated that the Veteran suffers from a mental health condition related to service, VA's duty to provide a mental health examination has been triggered.  The Board notes that there is also evidence in the record indicating that the Veteran's mental health condition may be aggravated by his physical pain.  VA shall therefore obtain opinions for secondary service connection as well as direct service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Confirm that all VAMC records have been associated with the claims file, with particular attention to the psychiatric examination conducted in conjunction with the June 2002 NSC pension examination undergone by the Veteran.  Document all unsuccessful efforts to obtain a report from this psychiatric examination.

2.  Schedule the Veteran for VA examinations for (a) a cervical spine condition, (b) a lumbar spine condition, and (c) a mental health condition.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiners should diagnose any spinal disorders and acquired psychiatric orders suffered by the Veteran.  For each disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability is related to service.    

Furthermore, the mental health examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any acquired psychiatric disorder is (a) caused or aggravated by the Veteran's left hand disability or (b) caused or aggravated by any spinal disability.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


